Citation Nr: 0917064	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from May 1981 
to October 1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claim for service 
connection for bipolar disorder and paranoid schizophrenia 
(listed as bi-polar, psychosis, paranoia, schizophrenia, 
manic depressive, manic personality).

As a preliminary matter, the Board notes that when the RO 
received the Veteran's claim in October 2003, it was 
characterized as an application to reopen a claim for service 
connection for a nervous condition, which was denied in an 
April 1985 letter.  The denial letter explained that 
available records did not show treatment for a nervous 
disorder in service or at his separation examination.  The 
Board finds that the Veteran's present claim for service 
connection for paranoid schizophrenia and bipolar disorder is 
based on a new factual basis of disease.  The present claims 
for service connection are for a psychotic disorder (paranoid 
schizophrenia) and mood disorder (bipolar disorder).  These 
claims represent a distinct factual basis from the 1985 claim 
for a nervous condition, which is an anxiety disorder.  See 
38 U.S.C.A. § 7104(b), Boggs v. Peake, 520 F.3d 1330, 1335 
(2008) (holding that the "factual basis" for a claim for 
purposes of 38 U.S.C. § 7104(b) is the veteran's disease or 
injury rather than the symptoms of the veteran's disease or 
injury).  Therefore, after the required development outlined 
below is completed, the RO must thoroughly review the 
evidence and readjudicate these new claims.

In October 2004, the Veteran filed a claim for service 
connection for posttraumatic stress disorder (PTSD).  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The Veteran was 
provided notification of the elements required to 
substantiate a claim for service connection in a statement of 
the case dated in March 2005.  As the case is being remanded 
for additional development, the AMC/RO should provide the 
Veteran an additional notice that outlines these elements and 
includes information about how VA determines the disability 
rating and effective dated when a disability is found to be 
connected to service.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran contends that he developed paranoid schizophrenia 
and bipolar disorder as a result of a mental breakdown in 
service.  In multiple written statements, he described going 
out with other service members in Frankfurt, Germany in 
October 1981.  He believed that someone put an illicit drug 
in his drink.  He reported that he was threatened or robbed 
by the other service members, and while still under the 
influence of a drug, he fought back.  He stated that he was 
taken to a hospital, but escorted from the hospital by the 
service members to avoid getting in trouble.  He admitted to 
a sporadic memory surrounding the incident, but remembered 
talking with an Army doctor while he was in jail before he 
was discharged.  Lay statements received from members of the 
Veteran's family and the Veteran also document that he 
apparently wrote a letter to his mother while he was in 
Germany, indicating that he was feeling suicidal.  His mother 
reportedly called the Red Cross, and a service member then 
asked the Veteran about being suicidal.  He recalled being 
under the influence of the drugs at the time.

Service treatment records and service personnel records 
contain no complaints or findings of any psychological or 
psychiatric problems, including any sleep disturbance, 
depression or excessive worry, loss of memory, or nervous 
trouble, and no indication of any behavioral trouble until 
September 1981, while the Veteran was stationed in Germany.  
In a psychiatric evaluation report dated in September 1981, 
pertinent history was listed as follows:

He has experience[d] considerable tension which is 
essentially related to the inability to escape the 
intensity of interpersonal relationships.  Prior to 
coming into the Army he had similar difficulties, 
but was able to cope by being by himself.  
Clinically the concern is with regards to a 
potential psychotic illness, if the stress 
continues.  Psychological testing supports this 
impression. 

The psychiatrist diagnosed schizoid personality and 
recommended discharge as soon as possible.  He was discharged 
approximately one month later, in October 1981, under 
honorable conditions for failure to maintain acceptable 
standards for retention.

In his October 2003 claim and in other written statements, 
the Veteran indicated that after discharge from service he 
sought medical assistance or treatment through the Montgomery 
VA Hospital, but was denied help at that time.  The RO should 
attempt to obtain and associate with the claims file any 
records from the Montgomery VA Medical Center (VAMC) from 
October 1981 to the present that pertain to any psychiatric 
complaints or illness, including any denial of services.

During the pendency of his appeal, the Veteran reported 
receiving medical treatment for his claimed psychiatric 
disabilities at multiple treatment facilities, including 
correctional facilities.  The RO should carefully review the 
claims file to identify every treatment facility the Veteran 
identified and determine whether it has attempted to obtain 
those records.  (For example, in his October 2003 claim, he 
reported receiving treatment at Shoal Creek Hospital in 
Austin, Texas, and a November 1999 discharge record from 
Brackenridge Hospital noted that he was to be discharged to 
Shoal Creek Hospital.  These records are not included in the 
claims file).  The RO should provide a VA Form 21-4142 
(Authorization and Consent to Release Information) to the 
Veteran for each medical care provider that he has already 
identified, in addition to any additional medical care 
providers that he identifies.

Post-service in-patient and out-patient private treatment 
records included diagnoses of chronic paranoid schizophrenia, 
bipolar disorder, and major depressive disorder.  In an 
outpatient treatment note from Fairview Hospital dated in 
February 1984, the Veteran reported that someone put 
something into his drink during active service, he went to 
the hospital, returned to his bunk, and was attacked by a 
fellow service member who hit him across the head with a 
steel slat.  Because there is competent evidence that the 
Veteran has a current psychiatric disorder, evidence of some 
event in service with a diagnosis of schizoid personality, 
and multiple lay statements from the Veteran attesting that 
he began having psychiatric trouble after consuming a drink 
that he believed was drugged, the RO should schedule the 
Veteran, if he is available, for a VA mental disorders 
examination and opinion by a psychiatrist or psychologist to 
determine whether he has a current psychiatric disorder 
related to service.    

The Board notes that the Veteran is incarcerated and 
scheduled to be released in February 2010.  If the Veteran is 
unavailable to appear for a VA mental disorders examination 
and opinion, the RO may arrange for a VA psychiatrist or 
psychologist to conduct an examination of the Veteran at the 
correctional facility, if feasible, and if a VA psychiatrist 
or psychologist is available.  If a physical examination of 
the Veteran is not feasible, the claims file should be 
provided to the Veterans Health Administration (VHA) to 
provide an opinion by a psychiatrist or psychologist 
regarding the etiology of the Veteran's claimed paranoid 
schizophrenia and bipolar disorder disabilities.

The opinion by either the VA psychiatrist or psychologist or 
VHA psychiatrist or psychologist should address whether there 
is any evidence of a psychiatric disorder that existed prior 
to service, and if so, whether it was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.

2.  The AMC/RO should thoroughly review 
the claims file and identify every medical 
care provider the Veteran has identified 
that treated him for a psychiatric 
disorder.  Determine whether records from 
any facility that the Veteran identified 
have not been requested.  

3.  Then, the AMC/RO should contact the 
Veteran and obtain the names and addresses 
of any additional medical care providers, 
VA and non-VA, that treated him for his 
claimed paranoid schizophrenia and bipolar 
disorders.  Of particular interest are any 
Montgomery VA treatment records from 1981 
to the present and private treatment 
records from Shoal Creek Hospital from 
November 1999 until discharge from that 
facility.  Provide a VA Form 21-4142 
(Authorization and Consent to Release 
Information) to the Veteran for each 
medical treatment provider for which 
records must be requested.  The AMC/RO 
should also provide explicit instructions 
to the Veteran that he should complete and 
sign an authorization form for each 
medical care provider.  Tell him that the 
RO cannot use an authorization form that 
lists more than one medical care provider 
on it, if that is the case.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  The Veteran should be afforded a VA 
mental disorders examination and opinion by 
a psychiatrist or psychologist at a VA 
facility or at the correctional facility if 
feasible.  In the alternative, he should be 
afforded a VHA medical opinion by a 
psychiatrist or psychologist.  The purpose 
of the examination and opinion or VHA 
medical opinion is to determine the nature 
and etiology of his claimed paranoid 
schizophrenia and bipolar disorder 
disabilities, to include whether either 
pre-existed military service and was 
aggravated by service.  All indicated tests 
and studies are to be performed if the 
Veteran is able to appear for an 
examination.  Prior to the examination, if 
applicable, the claims folder must be made 
available to the psychiatrist or 
psychologist performing the examination or 
providing the VHA opinion for a thorough 
review of the case.  The examiner should be 
provided with a complete copy of this 
Remand and the accompanying instructions.  
A notation to the effect that this thorough 
record review took place should be included 
in the report of the psychiatrist or 
psychologist.

Following a review of the claims folder and 
an examination of the Veteran, if 
applicable, the examiner should address the 
following questions and provide the 
requested medical opinions:
 
A.	Is there evidence of any psychiatric 
disorder, to include paranoid 
schizophrenia and bipolar disorder, 
prior to service?  If yes, please 
explain.

B.	Is there evidence of any psychiatric 
disorder, to include paranoid 
schizophrenia and bipolar disorder, 
during active service?  If yes, please 
explain.

C.	Based on a review of the claims folder 
and/or examination of the Veteran, 
does the Veteran have paranoid 
schizophrenia and/or bipolar disorder 
now?

D.	Following review of the claims folder 
and an examination of the Veteran, if 
applicable, state whether it is as 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's paranoid schizophrenia 
and/or bipolar disorder is directly 
related to events or injuries in 
military service, or aggravated by 
military service.  Sustainable reasons 
and bases are to be included with the 
opinions.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination if it determined that 
he is available to appear, or if a 
psychiatrist or psychologist is available 
to examine him at a correctional facility.  
A copy of all notifications, including the 
address where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




